DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 50-81452 in view of Aoki (US 2017/0057567), further in view of Wolf et al. (US 2016/0176385).
JP 50-81452 discloses a vehicle front body structure comprising a front bumper disposed in a front portion, in a front-rear direction, of a vehicle body and wheel houses provided in right and left sides in a rear side of the front bumper, as shown in Figures 1-4.  Right and left front frames are provided in the rear side of the front bumper and extending in the front-rear direction, as shown in Figure 3.  
Aoki teaches providing deflectors (1) below right and left ends of the front bumper to suppress flow of traveling air from a front side into the wheel houses, as shown in Figures 1-4E.  
Wolf et al. teaches forming ducts (17) in the right and left ends of the front bumper.  Each duct (17) has an intake port (11) that takes in traveling air from the front and a discharge port (29) that discharges air from the intake port (11) into the wheel house, as shown in Figure 1.  The discharge port (29) has a shape elongate in the vertical direction to discharge traveling air to a region elongate in the vertical direction on a front portion of the front wheel disposed in the wheel house, as shown in Figures 1 and 3.  In reference to claim 3, the cross-section of a passage of the duct (17) becomes laterally narrow toward the discharge duct 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
	provide right and left deflectors below the ends of the bumper of JP 50-81452, as taught by Aoki, to reduce drag to improve fuel economy; and,
	provide ducts in the right and left ends of the bumper of JP 50-81452, as taught by Wolf et al., to reduce drag to improve fuel economy.
Allowable Subject Matter
Claim 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656.  The examiner can normally be reached on 7-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        February 19, 2021